Appeal from an order denying a renewal of a motion to change the place of trial from Broome, the proper county, to Tioga county, for the convenience of witnesses. The latter is the county where the cause of action arose and where the greater number of witnesses reside. However, an action, arising from the same accident, has already been tried in Broome county, and two other such actions are now pending there. A joint trial of these and the other two actions will be more easily accomplished if the place of trial of all remain in one county. The plaintiff apparently accepted the original decision denying a similar application without active objection. This appears, as no appeal was taken from the order, and the cause was placed on the Broome calendar at the January, 1937, term, and preparation made for trial thereat. This amounted substantially to a waiver of the right to apply for change of place of trial. Order unanimously affirmed, with ten dollars costs and disbursements. Present —■ Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ.